Citation Nr: 0127646	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  94-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by fatigue, claimed as secondary to Persian Gulf 
War service.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  The veteran also has additional service with the 
Alabama National Guard.

This matter initially came before the Board of Veterans' 
Appeals (hereinafter the Board) on appeal from a October 1993 
rating decision by the Montgomery, Alabama, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
in part service connection for a chronic disability 
manifested by fatigue.  The veteran appealed that decision to 
the Board.  In October 1999 the Board denied this claim.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2001 Joint Motion For Remand And To Stay Further 
Proceedings, the appellant and the VA Secretary requested 
that the Board's October 1999 decision be vacated and the 
case remanded.  In February 2001 the Court issued an Order 
granting the joint motion.


REMAND

In January 1996 the Board remanded this case to the RO for 
additional development of the evidence.  This development 
included a request to the RO to obtain the medical records 
from the VA medical center in Montgomery, Alabama pertaining 
to treatment for joint pain and fatigue.  There is no 
indication that RO requested these records.  The joint motion 
indicates that the RO must attempt to obtain the veteran's 
medical records from the VA Medical Center in Montgomery, 
Alabama in accordance with Stegall v. West, 11 Vet.App. 268 
(1998).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulatory 
changes for 3.156(a) (new and material claims) and second 
sentence of 3.159(c) apply to claims filed on or after August 
29, 2001 and are not applicable in the present case.

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
20061; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 2001); 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 
2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)). 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2) (2001).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2001).

Signs and symptoms which may be manifestations of undiagnosed 
illness include fatigue.  38 C.F.R. § 3.317(b)(1), (3), (10) 
(2001).

In this regard, a September 2001 statement from the veteran's 
private primary treating physician is to the effect that the 
physician had been treating the veteran since 1992.  At that 
time he had chronic fatigue and currently had severe chronic 
fatigue.  The physician rendered an opinion that the chronic 
fatigue is related to his service in the Persian Gulf.  The 
record shows that a VA examiner in November 1998 indicated 
that the veteran did not meet the criteria of chronic fatigue 
syndrome.  The Board notes that the issue of chronic fatigue 
syndrome per se is not before the Board.  The issue is 
whether the veteran has a chronic diagnosed or undiagnosed 
illness which is manifested by fatigue and is related Persian 
Gulf service.  

In a November 1998 VA psychiatric evaluation the examiner 
rendered an opinion that the symptoms of fatigue were 
attributed to the veteran's for post-traumatic stress 
disorder (PTSD).  In view of the conflicting opinions, the 
Board is of the opinion that additional development is 
warranted.

Also, the veteran submitted a claim for service connection 
for PTSD in March 1997.  It does not appear that this claim 
has been adjudicated by the RO and is still being developed.  
In view of the November 1998 VA psychiatrist's opinion 
relating the fatigue to PTSD, the Board finds that the issue 
of service connection for PTSD is intertwined with the issue 
in appellate status and must be adjudicated by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the 
implementing regulations are fully 
complied with and satisfied.  

2.  The RO should request the VA medical 
center in Montgomery, Alabama to furnish 
n copies of all outpatient and inpatient 
medical records.

3.  A VA medical examination should be 
performed by an appropriate specialist 
who has not previously conducted a VA 
compensation examination of the veteran 
(if feasible) to determine nature, extent 
and etiology of the reported fatigue, to 
include as secondary to Persian Gulf War 
service.  The veteran's claims file and a 
copy of this remand must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests and studies deemed necessary should 
be performed.

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
provide an opinion as to whether or not 
there are any clinical, objective 
indications of the claimed fatigue, and 
if yes, whether the symptoms are chronic. 
The examiner should also provide an 
opinion as to whether the fatigue is 
attributable to a "known" clinical 
diagnosis, in light of the medical 
history and examination findings.  If so, 
the examiner should identify the 
diagnosed disorder, explain the basis for 
the diagnosis, and indicate whether it is 
as likely as not that the diagnosed 
disorder is related to service.  If the 
fatigue is not due to a known diagnosis, 
the examiner should so indicate.  The 
examiner's attention is directed to the 
September 2001 statement from the 
veteran's private physician.  A complete 
rational for any opinion expressed should 
be included in the examination report. 

4.  The RO should adjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought is not 
granted, the RO should notify the veteran 
and his representative of the denial and 
the of the veteran's appellate rights.

5.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




